DATE 5/28/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      5/28/2015 11:01:43 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2012-15926

VOLUME                       PAGE                       OR          IMAGE # 64475405

DUE 6/27/2015                                         ATTORNEY 24088626

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             2/27/2015

MOTION FOR NEW TRIAL DATE FILED 3/10/2015

REQUEST TRANSCRIPT DATE FILED                                        n/a

NOTICE OF APPEAL DATE FILED                                         5/22/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAY 28, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    3

CASE NUM: 201215926__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: DECLARATORY JUDGMENT              CASE STATUS: CASE ON APPEAL
STYLE: ELBAR INVESTMENTS INC              VS CANTU, ARSENIO
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00004-0003 DEF          PENA, VERONICA
_     00003-0005 PLT 00785023 TAX EASE FUNDING L P                SPECTOR, HOWA
_     00002-0006 PLT          ELBAR INVESTMENTS INC
_     00003-0004 XPL 00785023 TAX EASE FUNDING L P                SPECTOR, HOWA
_     00001-0003 XDF 00785312 CANTU, ARSENIO                      AHN, KRISTOPH
_     00006-0001 AGT          TAX EASE LP BY SERVING ITS REG
_     00003-0003 XDF 00785023 TAX EASE FUNDING L P                SPECTOR, HOWA
_     00002-0005 XPL 15852000 ELBAR INVESTMENTS INC               PETRONELLA, R

==> (20) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAY 28, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    3

CASE NUM: 201215926__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: DECLARATORY JUDGMENT              CASE STATUS: CASE ON APPEAL
STYLE: ELBAR INVESTMENTS INC              VS CANTU, ARSENIO
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00005-0001 AGT          TAX EASE FUNDING LP BY SERVING
_     00004-0002 XDF          PENA, VERONICA                   D
_     00002-0004 XPL          ELBAR INVESTMENTS INC
_     00002-0003 XPL 15852000 ELBAR INVESTMENTS INC               PETRONELLA, R
_     00001-0002 XDF 00785312 CANTU, ARSENIO                   D AHN, KRISTOPH
_     00004-0001 IVP          PENA, VERONICA                      PRO-SE
_     00004-0001 PVA 07547000 FUNCHESS, JESSE R.
_     00003-0002 IVD          TAX EASE FUNDING L P

==> (20) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAY 28, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    3

CASE NUM: 201215926__ PJN> __ TRANS NUM: _________ CURRENT COURT: 127 PUB? _
CASE TYPE: DECLARATORY JUDGMENT              CASE STATUS: CASE ON APPEAL
STYLE: ELBAR INVESTMENTS INC              VS CANTU, ARSENIO
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00002-0002 IVD          ELBAR INVESTMENTS INC
_     00003-0001 DEF 00785023 TAX EASE FUNDING L P                SPECTOR, HOWA
_     00002-0001 DEF 15852000 ELBAR INVESTMENTS INC               PETRONELLA, R
_     00001-0001 PLT 00785312 CANTU, ARSENIO                      AHN, KRISTOPH




==> (20) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP